Reargument ordered during the week commencing April 25, 1960. The court desires to hear argument and will receive briefs on the following issues: (1) The effect of the decision of the Supreme Court of the United States in Labor Bd. v. Drivers Local Union (362 U. S. 274) on the issue of State jurisdiction to enjoin the picketing here involved; (2) the impact of new paragraph (7) of subdivision (b) of section 8 of the National Labor Relations Act (73 U. S. Stat. 519 et seq.) upon /the present controversy, including the issue of mootness.